IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-06-00293-CV
 
In re
Theron Belton
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion

 
          Theron Belton seeks a writ of mandamus
compelling Respondent, the Honorable Kenneth H. Keeling, Judge of the 278th
District Court of Walker County, to (1) vacate an order denying Belton leave to
file an amended petition and (2) grant Belton’s motion for leave to file the
amended petition.  However, Belton has an adequate remedy by appeal.  See,
e.g., Greenhalgh v. Serv. Lloyds Ins. Co., 787 S.W.2d 938, 939-40 (Tex. 1990); Weidner v. Sanchez, 14 S.W.3d 353, 376-77 (Tex. App.—Houston [14th
Dist.] 2000, no pet.); Tiller v. Martinez, 974 S.W.2d 769, 772-73 (Tex.
App.—San Antonio 1998, pet. dism’d w.o.j.).  Accordingly, the petition is denied. 
See In re Kan. City S. Indus., Inc., 139 S.W.3d 669, 670 (Tex. 2004) (orig. proceeding); In re Toyota Motor Corp., 191 S.W.3d 498, 504 (Tex.
App.—Waco 2006, orig. proceeding [mand. denied]).
PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Petition denied
Opinion delivered and
filed October 4, 2006
[OT06]




 

 
IN THE
TENTH COURT OF
APPEALS
 










 
 

No. 10-05-00132-CV
 
In re Sarah Jane Forman and Rhonda Wells
 
 

Original
Proceeding
 
 

MEMORANDUM 
Opinion

 
We received notice of the settlement
of the suit underlying the above referenced matter.  On April 29, 2005, we notified the Real Party
in Interest and the Relators that the petition for writ of mandamus might be
dismissed as moot unless, within fourteen days after the date of the notice,
grounds were shown for continuing the proceeding.  No response has been received.  Thus, we dismiss the petition for writ of
mandamus as moot.
 
BILL VANCE
Justice
 
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Writ dismissed
Opinion delivered and filed May 25, 2005
[OT06]